Citation Nr: 0814537	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-12 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 until his early voluntary retirement in June 1995.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Waco RO.  
In May 2005, the veteran requested a Travel Board hearing; he 
subsequently withdrew his request.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran meets the criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

A June 2004 letter (prior to the decision on appeal) informed 
the veteran of the evidence and information necessary to 
substantiate the claim, the information required of him to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  October 2005, March 2006, and February 2007 
letters gave him additional information regarding what was 
needed to support his claim and he was provided notice 
regarding disability ratings and effective dates of awards.  
Although none of the letters specifically advised him to 
submit relevant evidence in his possession, an April 2006 
statement by the veteran reflects his understanding that he 
should submit such evidence, as he indicated that he had no 
additional evidence or information to give VA to support his 
claim.

A March 2003 statement of the case (SOC) and SSOCs in August 
2005, March 2007, and September 2007 notified the veteran of 
what the evidence showed, of the governing legal criteria, 
and of the bases for the denial of the claim.  While complete 
notice was not provided prior to the initial adjudication of 
this claim, such defect does not affect the essential 
fairness of the adjudication process.  The veteran has 
received all critical notice, and has had ample opportunity 
to participate in the adjudicatory process.  The claim was 
readjudicated (in September 2007) after all critical notice 
was provided.  He is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier, nor 
is it otherwise alleged.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004). 

The veteran's available service medical records (SMRs) are 
associated with his claims file, and VA obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record (VA records) has been 
secured.  The veteran was afforded a VA examination.  VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of this claim. 

II. Factual Background

At the outset, the Board notes that all the evidence in the 
veteran's claims files has been reviewed, with particular 
focus on the evidence relevant to this appeal.  While the 
Board has an obligation to provide reasons and bases for its 
decision, there is no need to discuss, in detail, every piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
on what the evidence shows, or fails to show as to the claim.  

The veteran's service personnel records show that his 
military occupational specialty (MOS) was motor transport 
operator.  His assignments record shows that his only service 
outside of the United States was in Germany.  The personnel 
records do not show any service in Southwest Asia or that he 
received any medals or decorations that denote combat.

The veteran's SMRs show a normal psychiatric evaluation on 
enlistment (and associated history at the time of nervous 
trouble).  Subsequent psychiatric evaluations were normal.  
In July 1980 he was seen for a right corneal abrasion; it was 
noted that there had been no injury.  In July 1986 he was 
involved in a motor vehicle accident (he was on a motorcycle 
struck by an automobile), and sustained substantial injuries.  
On 1995 retirement examination, psychiatric evaluation was 
normal.  The veteran endorsed depression, excessive worry, 
and nervous trouble.  
July 2003 VA treatment records note that the veteran reported 
that a grenade exploded and almost killed him when he was in 
the service.  [He also reported service in the first Gulf 
War.]  He endorsed symptoms such as nightmares, anxiety 
attacks, and daytime flashbacks.  The assessment included 
PTSD.  In 2004 and 2005 the veteran continued to receive 
psychiatric treatment, including with medication.  In another 
account of the grenade incident the veteran reported that it 
exploded and hit him in the head and that metal was removed 
from his eye.  On January 2006 VA psychiatric consultation, 
it was noted that the veteran endorsed two stressor events in 
service.  He reported that during the Iran Contra situation 
he was in Honduras and El Salvador and was involved in 
training contras, was frequently shot at, and that many 
people were killed or injured.  He alleged that a close 
friend was killed.  He indicated that he was traumatized by 
such "combat" experiences.  Another stressor event occurred 
in 1986 when he was a range instructor.  He recalled that a 
trainee accidentally dropped a grenade during training that 
exploded and knocked him unconscious.  He reported that he 
sustained shrapnel wounds to his right eye and the right side 
of his head.  The examining psychologist noted that the PTSD 
criteria from B to D (re-experiencing the event, avoidance, 
and arousal) were met.  The diagnoses included PTSD.

In July 2004 and March 2007, the veteran submitted statements 
describing stressor events in service.  He reported that in 
February 1980 he was stationed in El Salvador where he 
engaged in training exercises.  While training these foreign 
soldiers he witnessed "many horrible situations".  He also 
described an incident in July 1986 when he was a drill 
instructor at Fort McClellan in Alabama.  He related that a 
soldier dropped a live grenade into his fox hole.  He was 
able to get another soldier out; but as he was getting out 
fragments struck his head and eyes.

On September 2007 VA examination, the examiner summarized the 
veteran's military and postservice history.  It was noted 
that the veteran was vague regarding his experiences in 
Honduras and El Salvador, and that these events were not 
verified/corroborated.  The veteran reported that he was 
deployed to Iraq during Operation Desert Storm.  He related 
that in 1984 he sustained injuries to his head and eyes after 
a soldier accidentally dropped a live grenade in a fox hole 
they were in.  The examiner addressed the criteria for PTSD 
and found that the veteran did not endorse the element that 
required the stressor event to cause significant distress or 
impairment in social, occupational, or other important areas 
of functioning.  While he found that the veteran met the DSM-
IV stressor criterion, he did not meet the overall criteria 
for a diagnosis of PTSD.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought, specifically PTSD.  In the absence of proof of a 
present disability, there is no valid claim [of service 
connection].  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Significantly, while the veteran's accounts of stressors such 
as Persian Gulf service, combat-like "contra" training 
service in El Salvador and Honduras, and a live grenade 
training incident have been not been consistently reported, 
are not corroborated by and are not consistent with objective 
records, and are not credible, there is documentation that he 
was involved in a serious motor vehicle accident in service, 
and thus was exposed to a stressor event therein. 
However, the primary, and critical, question in this case is 
whether the veteran has the constellation of symptoms that 
would support a diagnosis of PTSD.  That is a medical 
question, and medical expertise is required to address it.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's treatment records, including a report of 
consultation by a psychology associate show a diagnosis of 
PTSD.  However, none of these report the full constellation 
of symptoms required for a diagnosis of PTSD in accordance 
with DSM- IV, as required under 38 C.F.R. § 4.125.  While a 
January 2006 consultation by a psychology associate noted 
symptoms of re-experiencing, avoidance, and arousal, it is 
noteworthy that the clinical psychology associate appears to 
have lacked any familiarity with the veteran's claims file, 
as the examiner noted that the veteran had served in combat, 
had served in Iraq, El Salvador, and Honduras, and had lost a 
friend while in combat, none of which are verified or in any 
way corroborated by the record.  Consequently, the examiner's 
findings that the veteran had flashbacks to/nightmares of 
such events have no evidentiary probative value. 

The Board finds more probative the opinion of the September 
2007 VA examiner, who (while also finding that the veteran 
was exposed to a stressor event in service based on 
uncorroborated and inconsistent accounts) further found that 
the veteran did not have the constellation of symptoms 
necessary to support a diagnosis of PTSD, as he did exhibit 
any significant distress or impairment in social, 
occupational, or other areas of functioning.  As the examiner 
explained what symptoms were lacking for a PTSD diagnosis, 
the Board finds this opinion persuasive.  

In summary, the preponderance of the evidence is against a 
finding that the veteran has the constellation of symptoms 
that would support a diagnosis of PTSD (related to a stressor 
event in service).  Consequently, the preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.  




ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


